Citation Nr: 1144700	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  05-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to June 1969.  He received the Purple Heart Medal for injuries sustained in service. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2009, the Board remanded the Veteran's claims for service connection for bilateral hearing loss, tinnitus, a left knee disorder, and a back disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, including to have him undergo VA examinations for medical nexus opinions concerning the etiology of these claimed conditions, and especially insofar as whether they are attributable to his military service.

While these claims were on remand, the AMC issued a decision in October 2009 granting service connection for a left knee disability.  The Veteran has not separately appealed either the 10 percent initial rating or July 12, 2004, effective date he received for that disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

In an October 2009 supplemental statement of the case, the AMC continued to deny the remaining claims for service connection for bilateral hearing loss, tinnitus, and a back disorder.  

In a November 2010 decision, the Board denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus and remanded the Veteran's claim for service connection for a back disorder. 

In a July 2011 decision, the Board granted service connection for a back disability.  The Veteran has not separately appealed this decision.  See Grantham, supra.

The Veteran appealed the denial of the service connection claim for tinnitus to the United States Court of Appeals for Veterans Claims (CAVC).  In an August 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the claim was remanded to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board has conceded in-service noise exposure, as the Veteran reported that his duties and responsibilities in service involved being exposed to artillery fire, especially in combat in Vietnam, and his service treatment records confirm this allegation inasmuch as a September 1968 clinical entry shows he complained of chest pain after an enemy's 130mm shell exploded near him.  His military personnel records also confirm he was involved in several combat operations, and he has been awarded the Purple Heart Medal. 

Service treatment records also demonstrate that in July 1968, the Veteran reported that he had a clogged left ear.  Redness was noted in the ear.  In September 1968, he was treated for bilateral otitis media and was given a diagnosis of resolving otitis media right ear and otitis media left ear. 

The Veteran underwent a VA examination in August 2009.  The examiner concluded the Veteran's tinnitus and hearing loss were unrelated to his conceded military noise exposure.  The examiner noted that the Veteran's pattern of threshold shift of hearing loss was generally inconsistent with that which would be expected due to acoustic trauma.  Furthermore, the configuration of the current hearing loss was inconsistent with noise-induced hearing loss.  The examiner acknowledged that to determine whether the symptoms associated with the in-service treatment for otitis media were related to the hearing loss and tinnitus was outside of her expertise.  She therefore recommended an opinion by an otolaryngologist. 

Later that month, a physician examined the Veteran and reviewed the medical history for this additional recommended comment.  The physician indicated that he agreed with the audiologist that it was less likely than not the Veteran's tinnitus and hearing loss were due to injury sustained in active military service.

However, the Board notes that both the August 2009 VA audiologist and the August 2009 record reviewer did not specifically address the Veteran's tinnitus disability.  Namely, the examiners did not provide adequate rationale for why they opined that the Veteran's hearing loss disability not being due to acoustic trauma is controlling of whether his separate tinnitus disability is associated with conceded in-service noise trauma.  

Therefore, an opinion is needed to specifically address whether the Veteran's tinnitus was a result of his active service.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA audiology examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has tinnitus as a result of active service.  The examiner should solicit a detailed history of any symptoms or treatment during active service and of the continuation of any such symptoms after service.  Reasons and bases should be provided for all conclusions.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


